GkaNGer, J.
I. The plaintiff’s right of recovery is dependent upon two ultimate facts: First, that she 1. schools: triuts;1 teaera: oomracts. had a legal contract of employment; second, ch- that she was wrongfully discharged therefrom. Both being established in a proper tribunal, they are conclusive as to her right; and, while counsel agree that our first inquiry is whether the adjudications of the school tribunals are' such as to limit the inquiry in this case to a mere assessment of damage, we are disposed to pass that question without intimating an opinion, because of a somewhat peculiar phase of the record.
It will be observed that the action of the board on September 24 was a refusal to approve the contract signed by the president and the plaintiff. The discharge was on the thirteenth of September, and at that time there had never been any action of the board with reference to the employment. The plaintiff entered upon the discharge of her duties on the twenty-ninth of August, with the knowledge of all' the members of the *689board, and so continued till her dismissal. The president was authorized to employ teachers with the consent of the board. Now, as we understand, the action of the board, September 24, was not a proceeding to discharge a teacher for incompetency, or otherwise, under the provisions of the Code, section 1734, but merely an action indicating a refusal to employ the plaintiff; the statements as to incompetency, etc., being in the records only as reasons for not approving the contract signed by the president; and, in dismissing the plaintiff from her position in the school, the defendant board have acted upon the theory of there being no contract. Hence, if there was a valid contract, the dismissal as a legal consequence was wrong. If the board sought to discharge the plaintiff after a legal employment, it must have proceeded under ■ section 1734 of the Code, and there could be no pretense of such a proceeding. We then inquire if there was a legal employment.
Appellant questions the validity of the action of the president of the board' on several grounds. Reference is made to Athearn v. Ind. Dist., 33 Iowa, 105, and Gambrell v. District Twp., 54 Iowa, 417, intimating that the two are in conflict, and that the rule of the latter is that the board has no power to execute contracts for employing teachers. That case has reference to the boards of district townships, and adheres to the statutory requirement that a contract must be made by a subdirector, and approved by the president, etc. The case treats of the methods of executing a written contract, and holds that it must be by those whom the law directs, and not by .others. It does not bear upon the question before us as to the right of the board to authorize its president to make contracts subject to approval; nor is it at all in conflict with the rule given in Athearn v. Ind. Dist., supra.
The appellant earnestly contends that, if the board had the power to make the contract, it could not delegate its authority to its president or any member. We need not determine that question, as no such effort was *690made by tlie defendant’s board. It merely enabled the president to makefile contract witk its consent. When it consented the contract was with the board. . A reasonable construction of the action of the board, providing that its president might employ teachers with its consent, is that the president should discharge the duties of finding competent teachers, and arrange the terms of employment, and report his action for approval, or otherwise, as the judgment of the board might direct. It is but a convenient method of preparing for action by the board. It has been held that the board of directors of an independent district may employ teachers by the directors’ agreeing to the contract separately, i. e., not assembled as a board (Athearn v. Ind. Dist., 33 Iowa, 105) and, if they could thus contract entirely, they could, of course, by consenting to what was agreed upon between plaintiff and the president. That the board never intended to take action on what was done by the president is evident, for each of the members knew when the school commenced, and knew the plaintiff was there as a teacher under the contract made with the president, and that such action had not been taken. It must then be taken for granted that the intention was that the consent necessary to make the contract of the president valid should be that of the members separately, and hence that it should not be of record. Again, the record is not essential to its validity. Athearn v. Ind. Dist., 33 Iowa, 105. The written contract was in the possession of the president of the board, and presumably its contents were known to its members, and, with the undisputed facts, it is difficult to imagine a department of business in which consent would not be presumed against parties thus dealing with another. The case is stronger than that of Conner v. Dist. Twp., 35 Iowa, 375, in which the district was charged with the obligation for payment, because of a presumption favorable to the plaintiff, when the letter of the statute had not been complied with as to the approval of the contract. In this case there is no violation or neglect >of a special provision of the law, and we think clearly *691that the written contract stands as a valid one between the plaintiff and the defendant.
II. The defendant board had by resolution provided that only teachers with first-grade certificates discharge. should be employed. At the time the contract ' was made between the president and plaintiff, the latter had no certificate, bnt afterwards, and before she commenced teaching, she obtained one, but it was of the second grade; and it is urged that the plaintiff acted in bad faith in making her contract. The contract on its face only requires that the plaintiff should be “a legally qualified teacher,” and for that purpose a second-grade certificate would be good; but of course the defendant had a right to provide by contract for a higher grade, and, as to what the understanding was at the time of the employment as to the grade of certificate, the testimony is conflicting, and we must assume the finding favorable to the judgment below. But a conclusive answer is that the grade of the certificate goes only to the evidence and fact of her competency, and at most it could only be a ground for her discharge. The law prescribes how the discharge for such cause must be effected (Code, sec. 1734), and a discharge for such a reason, without observing the course prescribed would be wrongful.
' The defendant sought to show by evidence the conduct of the plaintiff in attempting, after commencing her school, to obtain a first-grade certificate, which the court refused, and complaint is made of' the ruling. This point is controlled by the same considerations'. The testimony could avail nothing. It could not show that there was no contract, which is the only practical question in the case. The plaintiff,’s cause of action depends, as we have said, upon two facts, — a contract . and a wrongful discharge. The question of whether or not there were grounds for a discharge is not in the case, and it is a misapprehension of this point that has led to much of the discussion. ,
The judgment below is affirmed.